Redfield, J.
This is an audita querela, alleging, in substance, that a former suit between the parties was settled and agreed to be discontinued without costs, and the plaintiff supposed it had been so *538done; but that the defendant, in violation of such confidence and agreement, had judgment entered up in his favor for costs.
J. Cooper for plaintiff.
-for defendant.
The pleas allege, first, that the plaintiff, at the time of the settlement of the same suit, expressly agreed, that the defendant should have judgment for his costs, and, upon a full hearing, the court so decided and entered up judgment accordingly; second, that the parties had a full hearing before the court as to the terms of the settlement of the former suit, and the court decided, that it was to be discontinued by the plaintiff, and that left him liable for costs. To these pleas there is a demurrer.
It seems to us, that the facts alleged in the pleas not only preclude an audita querela, but that, as between the parties, the facts alleged are conclusive, and amount to an estoppel upon all denial whatever.
The county court adjudged the pleas sufficient, and that judgment is affirmed.